Citation Nr: 0015076	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-45 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome with balance problems.

2.  Entitlement to an increased evaluation for service-
connected schizophrenia, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claims of entitlement to a rating in excess of 50 percent for 
his service-connected schizophrenia and entitlement to 
service connection for the residuals of brain damage with 
organic brain syndrome and balance problems.

In an August 1996 rating decision, the RO denied the 
veteran's claims of entitlement to an increased evaluation 
for tardive dyskinesia and entitlement to service connection 
for eye pathology, claimed as secondary to Mellaril 
prescribed for his service-connected schizophrenia.  To the 
Board's knowledge, the veteran did not file a Notice of 
Disagreement regarding those denials. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (1999).  
Thus, those issues are not presently before the Board on 
appeal.

The issue of entitlement to an increased evaluation for 
service-connected schizophrenia is addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for organic brain syndrome 
with balance problems is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
organic brain syndrome with balance problems, claimed as 
residuals of brain damage, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
organic brain syndrome with balance problems.  He essentially 
contends that he experienced brain damage as a result of 
insulin shock therapy he received in service.  

The threshold question with regard to a claim is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
The Court has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In order for a claim to be well grounded,  there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  All three prongs of the Caluza test 
must be met.

In this instance, the Board finds that the veteran's claim of 
entitlement to service connection for organic brain syndrome 
with balance problems is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, the Board finds that 
the veteran has submitted (1) a statement from a private 
physician, Dr. J.A., showing a diagnosis of organic brain 
damage, (2) service medical records showing that the veteran 
received insulin shock therapy in service, and (3) the 
statement by Dr. J.A.. indicating that the veteran's organic 
brain damage was related to his in-service insulin shock 
therapy.  See Caluza, 7 Vet. App. at 506.  While not 
necessarily conclusive as to his claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for service 
connection is plausible and thus, well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist him in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  In accordance with this 
duty, and for the reasons and bases set forth in the remand 
portion of this decision, the Board believes that further 
development is necessary before the veteran's claim can be 
properly adjudicated.


ORDER

The veteran's claim of entitlement to service connection for 
organic brain syndrome with balance problems is well 
grounded.  To this extent only, the appeal is granted.


REMAND

In the interest of clarity, the Board will separately address 
the two issues on appeal.

Entitlement to service connection for organic brain syndrome 
with balance problems

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for organic brain 
syndrome and balance problems.  Thus, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(b).  

The record reflects that since filing his claim, the veteran 
has been provided with several VA neurological and 
psychiatric evaluations.  However, the Board believes that 
there is still a great deal of ambiguity as to whether the 
veteran in fact suffers from the residuals of organic brain 
damage, and as to whether those residuals are related to his 
in-service insulin treatment.  

In particular, the Board notes that the veteran has submitted 
statements from two private physicians, Drs. J.A. and H.G., 
who both concluded that the veteran suffered from some sort 
of organic brain damage or central nerve deficit as a result 
of his insulin shock therapy.  VA neurological examinations 
conducted in October 1993 and June 1996 apparently confirmed 
the existence of balance difficulties, as well as 
"questionable" organic brain syndrome.  In July 1996, a 
private psychologist specifically determined that although 
the veteran had a long history of schizophrenia, organic 
deficits now seemed to be overshadowing his earlier 
functional psychosis.  

On the other hand, the Board notes that several VA 
neurological and psychiatric examinations have also been 
negative for any evidence of organic brain syndrome.  
Specifically, the Board notes the findings of another VA 
neurologist who examined the veteran at a VA Memory Disorders 
Clinic in August 1996 and concluded that there was no 
evidence of any organic brain disease, but rather only of 
symptoms consistent with his service-connected schizophrenia.  
Similarly, a VA psychiatrist concluded in June 1996 that 
although the veteran exhibited some residual symptoms of his 
schizophrenia, there was no evidence of any organic brain 
syndrome.  A VA neurological examination that was conducted 
in October 1992 was also negative for any evidence of organic 
brain disease.  In addition, although the June 1996 VA 
neurologist had found evidence of "questionable" organic 
brain syndrome, the neurologist concluded that it was not 
likely to be related to the veteran's insulin shock treatment 
in service.

Furthermore, the Board believes that the medical evidence of 
record is further complicated by the presence of symptoms 
related to other service-connected neurological disabilities, 
specifically, schizophrenia, tardive dyskinesia and right 
median neuropathy.  In essence, the Board believes that it is 
unclear the degree to which several of the medical opinions 
of record were addressing symptoms related to these 
disabilities rather than to symptoms of his claimed residuals 
of brain damage.

In short, while the Board recognizes that there is much 
medical evidence of record, including numerous medical 
opinions, that this evidence is far too conflicting regarding 
the questions of whether the veteran in fact suffers from the 
residuals of organic brain damage and, if so, whether those 
residuals are related to his in-service insulin treatment.  
Therefore, the Board finds that additional VA examination is 
necessary in order to more adequately address these 
questions.

Entitlement to an increased evaluation for service-connected 
schizophrenia

The veteran is also seeking an increased disability rating 
for his service-connected schizophrenia, which is currently 
evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (1999).  He essentially 
contends that his symptoms are of greater severity than is 
contemplated by his currently assigned 50 percent rating. 

The Board concludes that this claim is also well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In accordance with this duty, 
and for the reasons and bases set forth below, the Board 
believes that further development is necessary before this 
claim can be properly adjudicated.

The record reflects that the veteran's most recent VA 
psychiatric evaluation was conducted in June 1996.   
Effective November 7, 1996, VA's Schedule for rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating mental disorders. 61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  In particular, VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. Part 4.  See 61 Fed. 
Reg. 52695-52702 (1996). 

The record further reflects that shortly after that 
evaluation was performed, the veteran's claims folder was 
lost and remained so until it was located by the RO in March 
1998.  To the Board's knowledge, the veteran has not since 
been provided with another VA psychiatric evaluation.  

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court held 
that in order to constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous so as to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Therefore, in light of the length of time that 
has passed since the veteran was last afforded a thorough 
psychiatric evaluation, and the change in VA regulations, 
another VA examination is warranted.

Accordingly, this case is remanded for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
any health care providers who may have 
treated the veteran for his schizophrenia 
or claimed residuals of brain damage 
since March 1998.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.  Any 
such treatment records so obtained should 
be associated with the veteran's claims 
folder.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review prior to the 
examination.  The examiner should be 
asked to describe the nature and severity 
of the veteran's service-connected 
schizophrenia.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  In particular, the 
examiner should assign a Global 
Assessment of Functioning (GAF) score 
consistent with the DSM-IV criteria, and 
explain what the assigned score 
represents.  To the extent possible, the 
examiner should also distinguish between 
symptoms attributable to the veteran's 
schizophrenia and those attributable to 
other disabilities, including organic 
brain syndrome. 

The examiner should determine, to the 
extent possible, whether any organic 
disease of the brain is present.  All 
tests and studies deemed necessary by the 
examiner should be conducted.  If the 
examining psychiatrist determines that 
additional consultation and/or 
examination of the veteran by another 
appropriate specialist is indicated, such 
should be scheduled.  

If the examiner determines that a 
diagnosis of organic brain disease is 
appropriate, the examiner should provide 
an opinion as to etiology of that 
condition.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
condition is related to insulin shock 
treatment in service.  

A copy of the report of the examination 
should be associated with veteran's the 
claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for organic brain 
syndrome with balance problems, and 
entitlement to an increased evaluation 
for his service-connected schizophrenia.  
If the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



